EXAMINER’S COMMENT 
	This allowance is in response to the Request for Continued Examination and amendment filed February 17, 2022 by which claims 11, 16, 17, 19, 21, 23, 24, 25, 27, 28, 29, and 30 were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 
					       Specification
The amendment to the specification, file February 17, 2022, has been approved and entered.

						Drawings
	The amendment to the drawings, file February 17, 2022, has been approved and entered.

   REASONS FOR ALLOWANCE
Applicant argues (see page 13, i.e., Applicant states “Claim 1”, but there is no claim 1 present, and thus this argument is clearly directed to claim 11) that “because the ends of the fingers 20 are connected to the strip 16, the ends of the fingers 20 cannot interact with holes H)”. The closest Prior Art of record, i.e., U.S. Patent No. 5,681,539 (Riley ‘539), fails to show the “end of the In particular, the claimed “end”, in Riley ‘539, in the claim (see line 5) has been defined as element 18, since the end (18) has been defined in the claim as being “removably lockable to any one of the holes” (element H). However, while the sheath (element 24) is fixedly fastened to the carrier (20) as claimed (see line 7), the end (18) does not “protrude… from the sheath”, but rather the bottom of element 16. These comments are also applicable to the method of using the apparatus, as in claim 21, and the method of manufacturing the apparatus, as in claim 25. Thus, the Examiner agrees with Applicant’s arguments and claims 11-20, 21-24, and 25-28 are allowed.
As previously indicated, in the final Office action, mailed December 9, 2021, claims 29 and 30 are allowed, since the Prior Art fails to show the details and interaction of the grooves, as in these claims.
It is noted that while the Prior Art of record: (a) U.S. Patent No. 10,058,230 shows a rigid carrier (6 - made from plastic) with an end inserted into a hole in a plate and extending from a sheath (16), in Figure 4, (b) U.S. Patent No. 5,827,487 shows a rigid carrier (48 - a bolt) with an end inserted in a hole in a plate and extending from a sheath (52), and (c) U.S. Patent Application Publication No. 2007/0009408 shows a rigid carrier (38 - a bolt) with an end inserted into a hole in a plate and extending from a sheath (26), in Figure 2, these references fail to disclose the sheaths comprising a different material, such an elastic material, than the rigid carrier. In fact, these references fail to disclose any material from which the sheaths are formed, and thus, this lack of a teaching of a material is considered to be an important distinction. While Riley ‘539, as discussed above, comprises the sheath having an “elastic material”, there is not considered to be any motivation to combine this teaching of Riley ‘539 with any of the references (in (a)-(c) above, since this would be considered to be hindsight reasoning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                     
                                                                                                                                                                                   
February 27, 2022